Case 1:19-cr-00707-RMB Document 14-1 Filed 11/26/19 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

United States of America , we nee Protective Order
v. USNC SDNY “19 Cri(707 (RMB)
;
Alex Ulloa and DOCUMENT
Eric Ullea, ELECTRONICALLY FILED |

  

BOC #:

Defendants. DATE FILED: b fa

 

 

 

 

 

Upon the application of the United States of America, with the consent of the undersigned
defendants and their respective counsel, and the defendants having requested discovery under Fed.
R. Crim. P. 16, the Court hereby finds and orders as follows;

1. Disclosure Material. The Government will make disclosure to the defendants of
documents, objects and information, including electronically stored information (“ESI”), pursuant
to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the Government’s general
obligation to produce exculpatory and impeachment material in criminal cases, all of which will
be referred to herein as “disclosure material.” The Government’s disclosure material may include
material that (i) affects the privacy and confidentiality of individuals, including victims and their
families; (li) would impede, if prematurely disclosed, the Government’s ongoing investigation of
uncharged individuals; (iii) would risk prejudicial pretrial publicity if publicly disseminated; and
(iv) that is not authorized to be disclosed to the public or disclosed beyond that which is necessary
for the defense of this criminal case.

2, Sensitive Disclosure Material. Certain of the Government’s disclosure material,
referred to herein as “Sensitive Disclosure Material,” contains information that identifies, or could
lead to the identification of, witnesses who may be subject to intimidation or obstruction, and

whose lives, persons, and property, as well as the lives, persons and property of loved ones, will

 
Case 1:19-cr-00707-RMB Document 14-1 Filed 11/26/19 Page 2 of 7

be subject to risk of harm absent the protective considerations set forth herein. The Government’s
designation of material as Sensitive Disclosure Material will be controlling absent contrary order of
the Court.

3. Facilitation of Discovery. The entry of a protective order in this case will permit the
Government to produce expeditiously the disclosure material without further litigation or the need
for redaction. It will also afford the defense prompt access to those materials, which will facilitate
the preparation of the defense.

4, Good Cause. There is good cause for entry of the protective order set forth herein.

Accordingly it is hereby Ordered:

5, Disclosure material shall not be disclosed by the defendants or defense counsel, including
any successor counsel (“the defense”) other than as set forth herein, and shall be used by the
defense solely for purposes of defending this action. The defense shall not post any disclosure
material on any Internet site or network site to which persons other than the parties hereto have
access, and shall not disclose any disclosure material to the media or any third party except as set
forth below,

6. Disclosure material that is not Sensitive Disclosure Material may be disclosed by counsel
to;

(a) Personnel for whose conduct counsel is responsible, i.e., personnel employed byor
retained by counsel, as needed for purposes of defending this action;

(b) Prospective witnesses for purposes of defending this action,

 
Case 1:19-cr-00707-RMB Document 14-1 Filed 11/26/19 Page 3 of 7

7. Sensitive Disclosure Material may be disclosed by counsel to personnel for whose
conduct counsel is responsible, i.¢., personnel employed by or retained by counsel, and
prospective witnesses as needed for the defending of this action;

8 The Government may authorize, in writing, disclosure of disclosure material beyond
that otherwise permitted by this Order without further Order of this Court.

9, This Order does not prevent the disclosure of any disclosure material in any motions
practice, hearing, or trial held in this action, or to any judge or magistrate judge, for purposes
of this action. However, Sensitive Disclosure Material pertinent to any motion filed by either
party before the Court should initially be filed under seal, absent consent of the opposing party
or Order of the Court. All filings should comply with the privacy protection provisions of Fed.
R. Crim. P. 49.1.

10.The Government shall undertake in good faith reviews at least every 3 months of
the Sensitive Disclosure Material and shall advise counsel for the undersigned defendant as to
whether any such documents may be released from the Protective Order,

Return or Destruction of Material

11. Except for disclosure material that has been made part of the record of this case,
the defense shall return to the Government or securely destroy or delete all disclosure material, -
within 30 days of the expiration of the period for direct appeal from any verdict in the above-
captioned case; the period of direct appeal from any order dismissing any of the charges in the
above-captioned case; or the granting of any motion made on behalf of the Government
dismissing any charges in the above-captioned case, whichever date is later. This provision

does not apply to any disclosure material or ESI that belongs to the defendant.
3

 
Case 1:19-cr-00707-RMB Document 14-1 Filed 11/26/19 Page 4 of 7

12. The defense shall provide a copy of this Order to prospective witnesses and
persons retained by counsel to whom the defense has disclosed Disclosure Material or the
Government’s ESI production, All such persons shall be subject to the terms of this Order.
Defense counsel shall maintain a record of what information has been disclosed to which

such persons.

 
Case 1:19-cr-00707-RMB Document 14-1 Filed 11/26/19 Page 5 of 7

Retention of Jurisdiction
13. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination
of the case.

On vonsentk of parks,
SO ORDERED:

Dated: New York, New York —,

THE HONORABLE RICHARD M, BERMAN
UNITED STATES DISTRICT JUDGE

 

 

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney

by Ztniell Messer Date: _11/26/2019
Daniel G. Nessim
Jacob Fiddelman
Assistant United States Attorneys

Date:

 

 

Counsel for Alex Ulloa

Date:

 

 

Counsel for Eric Ulioa

 
Case 1:19-cr-00707-RMB Document 14-1 Filed 11/26/19 Page 6 of 7

Retention of Jurisdiction

13. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination

of the case.
SO ORDERED:

Dated: New York, New York
, 2019

AGREED AND CONSENTED TO:

GOEFFREY S. BERMAN
United States Attorney

by:

 

THE HONORABLE RICHARD M, BERMAN
UNITED STATES DISTRICT JUDGE

Date:

 

Daniel G. Nessim
Jacob Fiddelman
Assistant United States Attorneys

Lf

Counsel for Alex Ulloa

 

Counsel for Eric Ulloa

 

Date:

 

Date:

 

 
Case 1:19-cr-00707-RMB Document i4-1 Filed 11/26/19 Page 7 of 7

Retention of Jurisdiction
13, The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination
of the case.
SO ORDERED:

Dated: New York, New York
, 2019

 

THE HONORABLE RICHARD M, BERMAN
UNITED STATES DISTRICT JUDGE

AGREED AND CONSENTED TO:

GOEFFREY S. BERMAN
United States Attorney

by: Date:
Daniel G. Nessim
Jacob Fiddelman
Assistant United States Attorneys

 

Date:

 

Counsel for Alex Ulloa

N62 Date: If [2 I “
Counsel for Eric ple 4

 

 

 
